DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with the attorney Phil Smith on September 3rd, 2021.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
(Currently Amended): A method comprising:
receiving, by a wireless device, one or more radio resource control messages 
transmitting a transport block via an uplink data channel;
starting an uplink HARQ RTT timer with the uplink HARQ RTT timer value in response to transmitting the transport block, wherein the uplink HARQ RTT timer value indicates a first number of symbols;
starting an uplink DRX retransmission timer with the uplink DRX retransmission timer value in response to the uplink HARQ RTT timer expiring, wherein the uplink DRX retransmission timer value indicates a second number of slot lengths; and
monitoring a downlink control channel while the uplink DRX retransmission timer is running.
(Original) The method of claim 1, wherein the symbols correspond to first symbols of the uplink data channel.
(Original)
(Original) The method of claim 1, further comprising receiving a downlink control information comprising transmission parameters of the transport block. 
(Original) The method of claim 2, further comprising receiving a downlink control information comprising transmission parameters of the transport block. 
(Original) The method of claim 3, further comprising receiving a downlink control information comprising transmission parameters of the transport block. 
(Currently Amended) The method of claim 4, wherein:
the one or more radio resource control messages further comprise configuration parameters of a first cell and a second cell;
the downlink control information is received via the first cell; and
the transport block is transmitted via the second cell.
(Currently Amended) The method of claim 4, wherein:
the one or more radio resource control messages further comprise configuration parameters of a first cell;
the downlink control information is received via the first cell; and
the transport block is transmitted via the first cell.
(Original) The method of claim 4, wherein:
the downlink control information indicates a HARQ process for the transport block; and
the uplink HARQ RTT timer and the uplink DRX retransmission timer are associated with the HARQ process.
(Original) The method of claim 4, wherein the downlink control information indicates a numerology of the uplink data channel.
(Original) The method of claim 4, further comprising receiving a second downlink control information indicating retransmission of the transport block.
(Currently Amended) The method of claim 5, wherein:
the one or more radio resource control messages further comprise configuration parameters of a first cell and a second cell;
the downlink control information is received via the first cell; and
the transport block is transmitted via the second cell.
(Currently Amended) The method of claim 5, wherein:
the one or more radio resource control messages further comprise configuration parameters of a first cell;

the transport block is transmitted via the first cell.
(Original) The method of claim 5, wherein:
the downlink control information indicates a HARQ process for the transport block; and
the uplink HARQ RTT timer and the uplink DRX retransmission timer are associated with the HARQ process.
(Original) The method of claim 5, wherein the downlink control information indicates a numerology of the uplink data channel.
(Original) The method of claim 5, further comprising receiving a second downlink control information indicating retransmission of the transport block. 
(Currently Amended) The method of claim 6, wherein:
the one or more radio resource control messages further comprise configuration parameters of a first cell and a second cell;
the downlink control information is received via the first cell; and
the transport block is transmitted via the second cell.
(Original) The method of claim 6, wherein:

the uplink HARQ RTT timer and the uplink DRX retransmission timer are associated with the HARQ process.
(Original) The method of claim 6, wherein the downlink control information indicates a numerology of the uplink data channel.
(Original) The method of claim 6, further comprising receiving a second downlink control information indicating retransmission of the transport block.


Allowable Subject Matter
This communication is in response to the Amendment filed on 08/19/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, and its dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “the value of HARQ RTT timer can be in number of symbols which is provided to a wireless device in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 08/19/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: The examiner found the closest references U.S. Patent Application Publication No. 2019/0199503 to Son (Paragraph:0073) and 2019/0260518 to Tang (Paragraph:0025) after updated search which discloses the value of HARQ RTT timer can be in number of symbols but the references do not 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415